 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   Madeline Williams,                                       Case No.: 18-cv-2678-AJB-BLM
12                                           Plaintiff,
                                                              ORDER DENYING PLAINTIFF’S
13   v.                                                       MOTION TO PROCEED IN FORMA
                                                              PAUPERIS AND DISMISSING
14   Nancy A. Berryhill,
                                                              COMPLAINT WITH LEAVE TO
15                                      Defendant.            AMEND
16
                                                              (Doc. No. 3)
17
18         Plaintiff files for leave to proceed in forma pauperis on the complaint. (Doc. No. 3.)
19   The Court reviews Plaintiff’s complaint under 28 U.S.C. § 1915(e), as is required when a
20   plaintiff files a motion to proceed in forma pauperis. (Docs. No. 1, 3.) The Court finds that
21   Plaintiff’s complaint does not sufficiently state a claim for relief. Thus, the Court DENIES
22   Plaintiff’s IFP motion without prejudice, and the Complaint is DISMSSIED WITH
23   LEAVE TO AMEND.
24                                      I.        MOTION FOR IFP
25         Plaintiff moves to proceed IFP under 28 U.S.C. § 1915. All parties instituting any
26   civil action, suit, or proceeding in a district court of the United States, except an application
27   for writ of habeas corpus, must pay a filing fee of $400. See 28 U.S.C. § 1914(a). An action
28   may proceed despite a plaintiff’s failure to prepay the entire fee only if the plaintiff is
                                                          1

                                                                                    18-cv-2678-AJB-BLM
 1   granted leave to proceed IFP under 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d
 2   1176, 1177 (9th Cir. 1999). All actions sought to be filed IFP under § 1915 must be
 3   accompanied by an affidavit, signed by the applicant under penalty of perjury, that includes
 4   a statement of all assets which shows inability to pay initial fees or give security. CivLR
 5   3.2.a.
 6            Plaintiff’s motion states Plaintiff receives $1,182 from general public assistance.
 7   (Doc. No. 3 at 2.) Plaintiff’s last employment was in 2014. (Id.) Plaintiff has two minor
 8   children who rely on her for support. (Id. at 3.) Plaintiff’s expenses are nearly the same
 9   amount as her income assistance: $1,172.00. (Id. at 5.) The Court finds that Plaintiff has
10   sufficiently shown an inability to pay the filing fee, but DENIES the motion for failure to
11   state a claim for relief.
12                          II.   SCREENING UNDER 28 U.S.C. § 1915(e)
13            Under 28 U.S.C. § 1915(e)(2), when reviewing an IFP motion, the Court must rule
14   on its own motion to dismiss before the complaint is served. Lopez v. Smith, 203 F.3d 1122,
15   1127 (9th Cir. 2000). (“[S]ection 1915(e) not only permits but requires a district court to
16   dismiss an in forma pauperis complaint that fails to state a claim.”) The Court must dismiss
17   the complaint if it is frivolous, malicious, failing to state a claim upon which relief may be
18   granted, or seeking monetary relief from a defendant immune from such relief. 28 U.S.C.
19   § 1915(e)(2)(B); Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (per curiam) (noting
20   28 U.S.C. § 1915(e)(2)(B) is “not limited to prisoners”); Lopez, 203 F.3d at 1127 (“[§]
21   1915(e) not only permits but requires a district court to dismiss an [IFP] complaint that
22   fails to state a claim.”).
23            Social security appeals are not exempt from the § 1915(e) screening requirement.
24   Hoagland v. Astrue, No. 12CV973-SMS, 2012 WL 2521753, at *1 (E.D. Cal. June 28,
25   2012); see also Lopez, 203 F.3d at 1129 (“section 1915(e) applies to all in forma pauperis
26   complaints.”). “Every plaintiff appealing an adverse decision of the Commissioner believes
27   that the Commissioner was wrong.” Hoagland, 2012 WL 2521753, at *3. “A complaint
28   merely stating that the Commissioner’s decision was wrong is plainly insufficient to satisfy
                                                   2

                                                                                 18-cv-2678-AJB-BLM
 1   a plaintiff’s pleading requirement.” Schwei v. Colvin, No. 15CV1086-JCM-NJK, 2015 WL
 2   3630961, at *2 (D. Nev. June 9, 2015). Instead, “[a] complaint appealing the
 3   Commissioner’s denial of disability benefits must set forth a brief statement of facts setting
 4   forth the reasons why the Commissioner’s decision was wrong.” Hoagland, 2012 WL
 5   2521753, at *2 (collecting cases) (emphasis added).
 6         Based on the Court’s review of the complaint, the Court finds Plaintiff failed to state
 7   enough facts to state a claim for relief. Plaintiff simply listed the factual and legal findings
 8   the ALJ made but failed to state any legal arguments. (See Doc. No. 1 at 2–3.) Plaintiff
 9   alleges “[t]here is no substantial medical or vocational evidence” to support the ALJ’s
10   conclusions; “[t]here is no substantial evidence . . . to support the Commissioner’s finding
11   that plaintiff could perform any substantial gainful activity;” and that the evidence can only
12   support a finding of disability.1 (Id.) Plaintiff made no attempt to state how the ALJ’s
13   decision was done in error; rather Plaintiff conclusively states so. For example, Plaintiff
14   alleges “[n]ew and material evidence for which good cause exists for failure to submit
15   earlier exists.” (Id. ¶ 9(d).) Yet, Plaintiff fails to elaborate what specific “new and material
16   evidence” he refers to. Thus, Plaintiff neither stated specific claims nor provided sufficient
17   facts to allow Defendant to form the basis of a defense.
18                                      III.   CONCLUSION
19         Plaintiff’s motion to proceed IFP is DENIED without prejudice and with LEAVE
20   TO AMEND the complaint. Plaintiff must file and serve the first amended complaint
21   (“FAC”) along with a new IFP motion by July 5, 2019. Plaintiff’s FAC “should state
22
23   1
       This form complaint is identical to the one filed in Irizarry v. Berryhill, S.D. Cal. No. 19-
24   cv-476-AJB(NLS), Copenhaver v. Berryhill, S.D. Cal. No. 18CV790-AJB(MDD) and
     Maye v. Berryhill, S.D. Cal. No. 19CV110-AJB(WVG)—and others not listed here. The
25   Court denied the initial IFP motions in these cases as well. (No. 19CV476, Doc. No. 2; No.
26   18CV790, Doc. No. 5; No. 18CV110, Doc. No. 4.) Plaintiff’s counsel is strongly urged to
     reconsider using form complaints, which fail to comply with Rule 8 and the IFP statute and
27   waste the Court’s resources.
28
                                                    3

                                                                                   18-cv-2678-AJB-BLM
 1   specifically why the facts of [her] situation did not support those of the ALJ’s legal
 2   conclusions that [she] contends were not supported by substantial evidence.” Hoagland,
 3   2012 WL 2521753, at *2. The FAC should also discuss what “new and material evidence”
 4   exists, if any.
 5          IT IS SO ORDERED.
 6   Dated: June 20, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               4

                                                                           18-cv-2678-AJB-BLM
